Title: To John Adams from Ralph Izard, 24 September 1778
From: Izard, Ralph
To: Adams, John


     
      Dear Sir
      Paris 24th. Septr. 1778
     
     I must apologize for not having given you an immediate answer to your Letter of 20th. instant, which would have been the case if I had not been much employed in writing, on account of the sudden departure of Mr. Blake for Nantes. It has been my constant wish that as soon as Great Britain shall be compelled, by the virtuous exertions of our Countrymen, to abandon her plans of conquest, we may enjoy the blessings of Peace, uninterrupted by disputes with any Power whatsoever. Contentions with France, ought above all others to be avoided from every consideration. It is upon this account that I have suffered great uneasiness from some articles in the Treaties with this Court, which I fear will in some future day be productive of much discontent, and mischief. Two of those Articles have been pointed out by Congress, and by their direction have been altered. The little time which was spent in examining the Treaties, may be the reason why some other parts may have escaped their attention; and I wish they may not occur to them when it is too late. Had the “alterations that were proposed on either side,” to be made from the Treaty originally transmitted by Congress to the Commissioners at this Court, been communicated to me, some good might possibly have been derived from it. I have no doubt but it was the indispensible duty of those Gentlemen to have made such communication, and if any evils should be sustained in consequence of their persisting in their refusal to make them, in spite of every application on my part, they ought to be answerable for them to their Country.
     This, however, is not the proper time, nor place for the discussion of those points. I shall therefore proceed to take notice of that part of the Treaty only, which you have done me the honour to ask my sentiments upon.
     The 8th. Article of the original Treaty proposed by Congress contains the following words. “The most Christian King shall retain the same rights of fishery on the banks of Newfoundland, and all other rights relating to any of the said Islands, which he is entitled to by virtue of the Treaty of Paris.”
     The 13th. Article of the Treaty of Utrecht contains the following, “It shall be allowed to the subjects of France to catch fish, and to dry them on land, in that part only, and in no other besides that, of the said Island of Newfoundland, which stretches from the place called Cape Bonavista, to the northern point of the said Island, and from thence running down by the western side, reaches as far as the place called Point Riche.” The French pretended that in consequence of the above Article, they had an exclusive right to fish on such parts of the coast of Newfoundland as are therein described, but the claim was never admitted by England; indeed the Treaty of Utrecht does not af­
     
     
     
     ford any grounds for such a claim. The 5th. Article of the Treaty of Paris says, “The subjects of France shall have the liberty of fishing, and drying on a part of the coasts of the Island of Newfoundland, such as it is specified in the 13th. Article of the Treaty of Utrecht.” The words “indefinite, and exclusive right,” make no part of either of the above Treaties, yet they are inserted in the 10th. Article of our Treaty of Commerce; and that it may seem as if no innovation was intended, that right is claimed as having been “DESIGNED” by the Treaty of Utrecht; and the whole is to be [not such as it is specified, but] conformable to the “true sense” of the Treaties of Utrecht, and Paris.
     Perhaps my apprehensions on this subject may be groundless; and should that not be the case, perhaps they may be useless. I am induced to mention this last observation, by the conversation which I had with you about the Fishery, at Mr. Bertin’s at Passy, in which we differed totally respecting the importance of it to America in general, and particularly to the State of Massachuset’s Bay. You were of opinion that the Fishery was not only an object of no consequence, but that it was, and always would be a prejudice to New England. If this should really be the case, some consolation may be derived from it, when the probability of being excluded from part of it is considered. Since the advantages of Commerce have been well understood, the Fishery has been looked upon by the naval Powers of Europe as an object of the greatest importance. The French have been encreasing their Fishery ever since the Treaty of Utrecht, which has enabled them to rival Great Britain at Sea. The Fisheries of Holland were not only the first rise of that Republic, but have been the constant support of all her Commerce, and Navigation.
     This branch of trade is of such concern to the Dutch, that in their public prayers, they are said to request the Supreme Being “that it would please him to bless the Government, the Lords the States, and also their Fisheries.” The Fishery of Newfoundland appears to me to be a mine of infinitely greater value than Mexico, and Peru. It enriches the Proprietors, is worked at less expence, and is the source of naval strength, and protection. I have therefore thought it my duty to give my sentiments on this subject to my friend Mr. Laurens.
     If my reasons appear to him to have any weight, it is probable they may be communicated to the Delegates of those States who will be more immediately affected. If not, they will be suppressed, as they ought to be, and neither they, nor anybody else will be troubled with them. I am Dear Sir with great regard Your friend & humble Servant
     
      Ra. Izard
     
     